DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 28 September 2021 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 12 September 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710818204.X application as required by 37 CFR 1.55.
Claim Objections
Claims 20, 23, 29-30 objected to because of the following informalities:  
Re claims 20 and 29, it is recommended the last two lines be amended: "…when the load condition is light according to [[a]] the predetermined load criteria" since the element is already introduced and to avoid confusion as to whether a different element is being referred to. 
Re claim 23, it is recommended the last line be amended: "…to work in the 
Re claim 30, it is recommended the third line be amended: "… in the the predetermined intensity criteria" since the element is already introduced and to avoid confusion as to whether a different element is being referred to. 
Regarding all claims, it is generally noted that claim language is given its broadest reasonable interpretation, and that the name of a system mode alone does not actually limit the specific configuration of the system or operation of its components unless explicitly claimed. Likewise, names of converter modes which are not specifically and consistently defined terms of art may also need explicit recitation or definition of their operation in relation to the H5 inverter to be given weight (though common standard operations such as unipolar PWM may already have well-established meaning).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 27-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 20 and 29, the scope of the claims are indefinite due to recitation of the functional limitation: "an input end voltage of the first load is adjusted according to a first change rate within a first preset range based on a load condition of the first load, wherein the input end voltage of the first load is increased when the load condition is heavy according to a predetermined load criteria, and the input end voltage of the first load is decreased when the load condition is light according to a predetermined load criteria" which is unclear as to the structure or manner of operation of the system required to achieve the resulting voltage adjustment, and fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim. See MPEP: 2173.05(g). As currently drafted, the functional language recites a problem solved and/or result achieved by the invention without setting forth well-defined boundaries as to the structure or manner in which the result is being achieved, thus making the scope of the claims unclear. It is unclear if what is being described is control of the output of the conversion circuit, some manner of operating the switching network, some further/structure operation of the first load, or whether it is inherent behavior resulting from changing load between heavy/light conditions, since the claim does not specify what components are operating to achieve the result. One of ordinary skill in the art would not be able to clearly determine what structure/operation is intended by the functional claim language because insufficient structure and/or manner of operation of components is provided in the functional language as to how the result is being achieved. It is recommended that Applicant amend the claims to introduce/specify the components and their manner of operation to actually achieve voltage regulation in the manner intended. It is also noted that vague reference for the operations to be "according" or "based" on various parameters which are not 
Re claim 27 (and claims dependent thereon), the scope of the claim is indefinite due to unclear meaning of the second load and fourth switch being "used as an integral body", which is not a standard manner of describing circuit elements in English, and it is unclear exactly what manner of specific structure/connection/function is meant to be required to allow for use as an integral body. If the recitation was meant to only describe the electrical circuit connection, or to name the group of series-connected components without further limitation on operation, it would be recommended that the claim simply recite the specific intended connections, or possibly refer to the group as the second load and further switch connected in series to form a "series circuit" or similar. If some other specific structure/circuit/function is intended, then the claim should be amended to recite such further details explicitly. For purposes of examination, claim 27 will be interpreted as the integral body essentially referring to the series circuit of the second load and fourth switch without any further structure/function required, the rest of the claim referring to the respective connections of the series circuit with other components.
Re claim 30, the scope of the claim is indefinite since there is insufficient antecedent basis for "the emergency SPS power generation mode" which is not previously introduced in the claim or claims 21, 12, 11 on which it depends. It is not apparent if a different claim dependency was intended or whether further introduction of the mode is intended, and it is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-20, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20090036751A; specific reference is made to attached English machine translation) in view of Park (US2013/0169064).
Re claim 11, Lee teaches a multi-mode inverter system (see Lee: Figs. 2, 6-11) configured to couple to a PV unit (solar cell <30-1>, see Lee: [18], Figs. 2, 6) at its input, and coupled to an AC power source (commercial power supply <10>) at its output, comprising: 
a conversion circuit (inverter <130>) having an input and having an output; 
a switching network comprising a first switch (<SW5>), a second switch (<SW2>), and a third switch (<SW1>) connected in series with one another between the output of the conversion circuit and the AC power source (see Lee: Figs. 2, 6-11), wherein the first switch is coupled to the output of the conversion circuit and the third switch is coupled to the AC power source, and the second switch is coupled between the first switch and the third switch at a first node and a second node, respectively (see Lee: Figs. 2, 6-11 regarding series connection of switches as recited); 
a switch circuit (control unit <110>) configured to control the switching network based on a condition associated with the AC power source (see Lee: [24], [28-30], [32], Fig. 2 regarding control of switches based on commercial power supply state); 
a first load (first load <40-1>, see Lee: [21], Figs. 2, 6-11) connected to the second node between the second and third switches; 
a second load (third load <40-3>, see Lee: [21], Figs. 2, 6-11) connected via a fourth switch (<SW4>) to the first node between the first and second switches, 
wherein the switch circuit is configured to control the first, second, third and fourth switches based on the condition associated with the AC power source to achieve three distinct modes of operation in which one or both of the first and second loads receive power (see Lee: [24], [28-36], Figs. 2, 6-11, Table 2 regarding control of switches based on commercial power 
Lee does explicitly disclose the system including a capacitive energy source arranged as recited, although use of capacitors for smoothing voltage levels by temporary storage of power would be well-known to those of ordinary skill in the art. Park teaches that it is known in the art of grid-tied photovoltaic power systems to include a capacitive energy source (DC link unit <12> comprising a capacitor, see Park: [0038], Fig. 1) configured to couple to the PV unit; the conversion circuit having an input coupled to the capacitive energy source (see Park: [0030], [0038], Fig. 1 regarding providing capacitor <12> coupled to PV source <2> and input side of inverter <13>). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee to incorporate the teachings of Park by including a capacitive energy source arranged as recited and taught by Park for purposes of stabilizing DC link voltage from the PV source, battery, and other sources providing power to inverter input (see Park: [0038], Fig. 1).
Re claim 12, Lee in view of Park teaches the multi-mode inverter system of claim 11, wherein the switch circuit is configured to control the first, second, third and fourth switches in a grid-connected power generation mode when the condition associated with the AC power source is normal according to one or more predetermined criteria (see Lee: [24], [28-36], [47], Figs. 2, 6-11, Table 2, regarding control of switches in some mode including when commercial supply is normal according to monitoring criteria; note that under broadest reasonable 
Re claim 13, Lee in view of Park teaches the multi-mode inverter system of claim 12, wherein the switch circuit is configured to close the first, second and third switches, and open the fourth switch in the grid-connected power generation mode (see Lee: [29], [36], [47], Figs. 2, 11, Table 2, regarding for example sixth mode where <SW5,SW2>,<SW1> are closed, and general manual operation to selectively operate switches to supply power to selected loads such as opening fourth switch if not selected; alternatively, Official Notice is hereby taken that it is well known in the art of power supply systems with switch-controlled loads that an individual load may generally be controlled to be disconnected by its respective switch for alternative purposes, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of Lee in view of Park to operate the fourth switch to be off as recited for purposes such as load-shedding requests, safety disconnection, or other request to disconnect a specific load while power is supplied to other components of the system). Note generally that Park also teaches further connection states for if the system is designed to allow for grid-feeding and load supply from PV source, though such operations are not presently required by the claims.
Re claim 14, Lee in view of Park teaches the multi-mode inverter system of claim 11, wherein the switch circuit is configured to control the first, second, third and fourth switches in an off-grid power generation mode when the condition associated with the AC power source indicates a first abnormal AC power source operation (see Lee: [24], [28-36], [47], Figs. 2, 6-11, Table 2, regarding control of switches in some mode including when commercial supply is 
Re claim 15, Lee in view of Park teaches the multi-mode inverter system of claim 14, wherein the first abnormal AC power source operation is determined as an abnormal condition according to one or more predetermined criteria or a short term outage of the AC power source according to a predetermined timing criteria (see Lee: [24], Fig. 2 regarding determining commercial supply is abnormal necessarily according to some criteria).
Re claim 16, Lee in view of Park teaches the multi-mode inverter system of claim 14, wherein the switch circuit is configured to close the first and second switches and open the third and fourth switches in the off-grid power generation mode (see Lee: [29], [34], [47], Fig. 9, Table 2, regarding for example fourth mode where <SW5,SW2> may be closed and <SW1,SW4> may be opened; note also general manual control to selectively control power to specific loads).
Re claim 17
Re claim 18, Lee in view of Park teaches the multi-mode inverter system of claim 17, wherein the second abnormal AC power source operation comprises a long term outage of the AC power source determined according to a predetermined timing criteria (see Lee: [24], Fig. 2 regarding determining commercial supply outage necessarily according to some timing criteria for detection of outage).
Re claim 19, Lee in view of Park teaches the multi-mode inverter system of claim 17, wherein the switch circuit is configured to close the first and fourth switches and open the second and third switches in the SPS power generation mode (see Lee: [29], [34], [47], Fig. 9, Table 2, regarding for example fourth mode where <SW5,SW4> may be closed and <SW1,SW2> may be opened; note also general manual control to selectively control power to specific loads).
Re claim 20, as best understood, Lee in view of Park teaches the multi-mode inverter system of claim 16, wherein in the off-grid power generation mode, an input end voltage of the first load is adjusted according to a first change rate within a first preset range based on a load condition of the first load, wherein the input end voltage of the first load is increased when the load condition is heavy according to a predetermined load criteria, and the input end voltage of the first load is decreased when the load condition is light according to a predetermined load criteria (see Lee: [0034], Figs. 2, 9 regarding inverter <130> supplying connected loads and inherently controlling their input voltage; see rejection under 35 USC 112(b) above regarding interpretation).
Re claim 27, as best understood, Lee in view of Park teaches the multi-mode inverter system of claim 11. Although Lee only explicitly shows the live line for the power distribution 
Re claim 28, as best understood, Lee in view of Park teaches the multi-mode inverter system of claim 27, wherein: when the switch circuit is switched to a first working mode, the first switch, the second switch and the third switch are closed, and the fourth switch is opened (see Lee: [29], [36], [47], Figs. 2, 11, Table 2, regarding for example sixth mode where <SW5,SW2>,<SW1> are closed, and general manual operation to selectively operate switches to supply power to selected loads such as opening fourth switch if not selected; alternatively, Official Notice is hereby taken that it is well known in the art of power supply systems with 
when the switch circuit is switched to a second working mode, the first switch and the second switch are closed, and the third switch and the fourth switch are opened (see Lee: [29], [34], [47], Fig. 9, Table 2, regarding for example fourth mode where <SW5,SW2> may be closed and <SW1,SW4> may be opened; note also general manual control to selectively control power to specific loads); and 
when the switch circuit is switched to a third working mode, the first switch and the fourth switch are closed, and the second switch and the third switch are opened (see Lee: [29], [34], [47], Fig. 9, Table 2, regarding for example fourth mode where <SW5,SW4> may be closed and <SW1,SW2> may be opened; note also general manual control to selectively control power to specific loads).

Claims 21-26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park, further in view of Non-Patent Literature: "An improved transformerless grid connected photovoltaic inverter with reduced leakage current", hereinafter Islam.
Re claim 21, Lee in view of Park teaches the multi-mode inverter system of claim 12, wherein: when a power grid supplies power normally according to one or more predetermined 
Re claim 22, Lee in view of Park, further in view of Islam teaches the multi-mode inverter system of claim 14, wherein the conversion circuit comprises a first transistor, a second transistor, a third transistor, a fourth transistor, and a fifth transistor coupled together for form an H5 topological structure (see Islam: pg.856, Fig.3 regarding inverter with MOSFETs <S1-5> in H5 topology), wherein: when the power grid supplies power abnormally according to one or more predetermined criteria or the power grid is in outage for a short time according to a predetermined timing criteria, the conversion circuit, the switch circuit and the switching network are configured to form a second control mode to operate the inverter system (see Lee: [24], [28-36], [47], Figs. 2, 6-11, Table 2, regarding control of switches in some mode including when commercial supply is abnormal; note that under broadest reasonable interpretation merely naming a mode does not limit the configuration/state of the system or its connected components unless explicitly recited), wherein in the second control mode, a unipolar H5 PWM constant-voltage modulation mode is used to enable the inverter system to work in the off-grid power generation mode (see Islam: pg.856, sections 3.1-3.2, Fig. 3 regarding operation with unipolar SPWM and constant CM voltage). See discussion of claim 21 regarding details of combination.
Re claim 23, Lee in view of Park, further in view of Islam, teaches the multi-mode inverter system of claim 17, wherein the conversion circuit comprises a first transistor, a second transistor, a third transistor, a fourth transistor, and a fifth transistor coupled together for form an H5 topological structure (see Islam: pg.856, Fig.3 regarding inverter with MOSFETs <S1-5> in H5 topology), wherein: when the power grid is in outage for a long time according to predetermined timing criteria (see Lee: [24], [28-36], [47], Figs. 2, 6-11, Table 2, regarding 
Re claim 24, Lee in view of Park, further in view of Islam, teaches the multi-mode inverter system of claim 21, wherein: in the first control mode, the switch circuit is switched to a first working mode to enable the alternating-current power source to drive the first load to work and enable the alternating-current power source to be connected after passing though the conversion circuit, to the PV unit and the capacitive energy storage circuit, and the capacitive energy storage circuit is in an energy storage state (see Lee: [29], [36], [47], Figs. 2, 11, Table 2, regarding for example sixth mode where <SW5,SW2>,<SW1> are closed allowing connection of commercial supply to conversion circuit; note recitation of system generally enabling/capable of the power flow may not be particularly limiting without specifying 
Re claim 25, Lee in view of Park, further in view of Islam, teaches the multi-mode inverter system of claim 22, wherein: in the second control mode, the switch circuit is switched to a second working mode to cut off the alternating-current power source and enable the capacitive energy storage circuit to be connected with the first load through the conversion module, to make the capacitive energy storage circuit discharge to drive the first load to work (see Lee: [29], [34], [47], Fig. 9, Table 2, regarding for example fourth mode where <SW5,SW2> may be closed and <SW1,SW4> may be opened to disconnect commercial supply and allow connection to conversion circuit and dc sources/link unit; note recitation of system generally enabling/capable of the power flow may not be particularly limiting without specifying connection state of specific switches/components, including those in addition to the switching network itself).
Re claim 26, Lee in view of Park, further in view of Islam, teaches the multi-mode inverter system of claim 23, wherein: in the third control mode, the switch circuit is switched to a third working mode to cut off the alternating-current power source and enable the capacitive energy storage circuit to be connected with the second load after passing through the PV unit and the conversion module, to make the capacitive energy storage circuit discharge to drive the second load to work (see Lee: [29], [34], [47], Fig. 9, Table 2, regarding for example fourth mode where <SW5,SW4> may be closed and <SW1,SW2> may be opened to disconnect commercial supply and allow connection to conversion circuit and dc sources/link unit; note recitation of system generally enabling/capable of the power flow may not be particularly 
Re claim 29, Lee in view of Park, further in view of Islam, teaches the multi-mode inverter system of claim 22, wherein in the off-grid power generation mode, an input end voltage of the first load is adjusted according to a first change rate within a first preset range based on a load condition of the first load, wherein the input end voltage of the first load is increased when the load condition is heavy according to a predetermined load criteria, and the input end voltage of the first load is decreased when the load condition is light according to a predetermined load criteria (see Lee: [0034], Figs. 2, 9 regarding inverter <130> supplying connected loads and inherently controlling their input voltage; see rejection under 35 USC 112(b) above regarding interpretation).
Re claim 30, as best understood, Lee in view of Park, further in view of Islam, teaches the multi-mode inverter system of claim 21, wherein in a working control mode, the inverter system is controlled according to an illumination intensity prediction in the emergency SPS power generation mode (see Lee: [34] regarding control generally based on power available from pv source <30>; see also Park: [0037] regarding control and tracking based on varying insolation), and the fifth transistor works in a sine PWM (SPWM) mode when the illumination intensity is strong according to a predetermined intensity criteria, and the fifth transistor works in a direct mode when the illumination intensity is weak according to a predetermined intensity criteria (see Islam: pg.856-857, sections 3.1-3.2, Fig. 3-4 regarding H5 inverter operation with SPWM and <S5> providing a direct connection; note that under broadest reasonable interpretation merely naming a mode does not limit the configuration/state of the system or its .
Conclusion
In summary, grid-tied photovoltaic inverter systems having switched loads with switches arranged as recited appear to be known in the prior art, with specific switch configurations depending on intended power supply to specific loads or disconnection from grid being obvious to those of ordinary skill. It is generally recommended that Applicant consider specific recitation of the H5 inverter topology, and explicitly describe how it is operated in at least two different modes of operation in two different system switch states as a possible way to distinguish over the prior art. Specific explanation and citation to the Specification for support should be given for claimed features believed to be nonobvious over the prior art. Applicant is cautioned that claim language is given its broadest reasonable interpretation, and that merely naming or numbering different modes without specifying the manner in which the components are operated in the respective modes would not provide any significant limitation generally, and at present the dependent claims only appear to ever describe a single mode/state at a time (thereby providing no actual limitation on how the system operates in two or more different modes). Applicant may contact the examiner to discuss possible amendments or the office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ito (US2015/0108833) also discloses PV inverter system having similar switching arrangement and operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836